Citation Nr: 1218406	
Decision Date: 05/23/12    Archive Date: 05/31/12

DOCKET NO.  06-34 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for disabilities of the hips and pelvis.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel



INTRODUCTION

The Veteran served on active duty from January 1982 to January 1992.

This matter came to the Board of Veterans' Appeals (Board) from a January 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  The matter was remanded in October 2010.  

In September 2010, the Veteran submitted lay statements from his spouse, son, and co-worker pertaining to his hips and back.  It is not clear whether such statements were submitted in support of an increased rating claim for degenerative disc disease, L4-L5.  Thus, these statements are referred to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In July 2004, the Veteran filed a claim of service connection for bilateral hip/pelvis disability which he asserted was due to or aggravated by his service-connected disabilities, which are degenerative disc disease of the cervical spine, divided left Achilles' tendon; degenerative disc disease of the lumbar spine, and, chondromalacia patella, left knee.  This matter was remanded in October 2010 to afford the Veteran a VA examination and for an opinion as to whether his disabilities are due to or aggravated by his service-connected disabilities.  38 C.F.R. § 3.310 (2011).  

In December 2010, the Veteran underwent a VA examination and the examiner opined that his osteoarthritis in both hips is not caused or aggravated by his service-connected disabilities.

In December 2010, however, the Veteran submitted September 2009 correspondence from a physician from the Birmingham, Alabama VA Medical Center (VAMC) which states that the Veteran has moderate to severe osteoarthritis of the hips which could be due to his heavy lifting that he did during his military service.  This evidence supports an initial assertion from the Veteran that his bilateral hip disability is directly due to service.  38 C.F.R. § 3.303.  In light of the opinion of the VA physician, an addendum opinion from the December 2010 VA examiner should be requested as to whether the Veteran's bilateral hip disability is directly related to service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In light of this matter being remanded, updated treatment records from the Birmingham VAMC should be associated with the claims folder from October 20, 2010.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain updated treatment records from the Birmingham VAMC from October 20, 2010.

2.  Refer the claims folder and a copy of this Remand to the October 2010 VA examiner for an addendum to his report to resolve whether the Veteran's bilateral hip disability is due to service or any incident therein.  Upon review of the claims folder, to include service treatment records, post-service treatment records, and the September 2009 VAMC opinion, the examiner should offer an opinion as to whether bilateral hip disability at least as likely as not (a 50% or higher degree of probability) had its clinical onset in service or is otherwise related to service?  

All opinions and conclusions expressed must be supported by a complete rationale in a report.  For purposes of the examination, the Board does not find it credible that the Veteran had continuous symptoms of hip and/or pelvis pain since service.  During post service examinations, including one performed in 1993, the Veteran made numerous musculoskeletal complaints, but made no mention of hip and/or pelvis problems and he filed a number of compensation claims over the years, including one in 2002, when he claimed numerous musculoskeletal disabilities, but made no mention of hip or pelvis disability.  If the October 2010 VA examiner is unavailable, please refer the case to another physician for the requested opinion, and another VA examination should be scheduled if deemed necessary for the physician to offer an opinion.  

3.  After completion of the above, the Veteran's claim of service connection for bilateral hip disability should be readjudicated based on the entirety of the evidence pursuant to 38 C.F.R. §§ 3.303, 3.310.  If the benefit sought is not granted in full, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

